Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zamuner (US 2007/0108173 A1) in view of Barker (US 9,242,307 B2).
With respect to claim 1, Zamuner discloses of a welding torch 16 (Abstract; Para. 0034; Figures 1-11), comprising: a handle 328 (i.e. similar to handle 14 as seen in Figure 1, sleeve 328 is a handle of the torch 16; Para. 0034-0035 and 0068; Figures 1 and 10-11); a sleeve 300 (i.e. similar to sleeve 190, conduit 300 is the sleeve; Para. 0068; Figures 1 and 10-11); a connector 320 coupling the handle 328 to the sleeve 300 (Para. 0067-0070; Figures 1 and 10-11); a strain relief 302 within the sleeve 300 (Para. 0067-0068; Figures 7-11); and an annular clasp 332 that couples the strain relief 302 to the connector 320 and clamps the sleeve 300 against the connector 320 (Para. 0067-0069; Figures 1 and 10-11).
Zigliotto teaches the invention as described above but fails to explicitly teach of a strain relief encircling the sleeve. 
In the same field of endeavor of the welding torch, Barker et al teaches that it is known in the art to provide a strain relief 262 encircling the sleeve 223 (Col. 6, lines 21-25; Figure 3). The advantage of combining the teachings of Zamuner in view of Barker et al is that doing so would prevent kinking of the cable sleeve.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modifying to the stain relief as taught by Zamuner, by further incorporating the stain relief encircling the sleeve as taught by Barker et al, thereby providing resilience and rigidity to the conduit and preventing the conduit to bend while kinking.  

Claims 2-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zamuner (US 2007/0108173 A1) in view of Barker (US 9,242,307 B2) as applied to claim 1 above, and further in view of Zigliotto (US 6,419,417 B1).
With respect to claim 2, Zamuner in view of Barker, as applied to claim 1, does not explicitly disclose that the connector comprises a swivel connector.
In the same field of endeavor of the welding torch, Zigliotto teaches that it is known in the art to provide that the connector comprises a swivel connector 21 (Col. 3, lines 22-31; Figures 7-8). The advantage of combining the teachings of Zamuner in view of Barker et al in further view of Zigliotto is that doing so would allow the torch to be differently angled relative to the axis of the cable, thus making it much easier for the operator to manipulate it.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to replacing connector as taught by 

With respect to claim 3, Zamuner, as applied to claim 2, discloses that the handle 328 contains one or more welding components 20 (Para. 0059 and 0067-0069; Figures 1 and 7-11), and wherein the cable assembly 124, 126, 140 extends through the connector 320 to connect with the one or more welding components 20 (Para. 0067-0069; Figures 1-11).  

With respect to claim 5, Zamuner in view of Barker, as applied to claim 1, does not explicitly disclose of a first portion of the connector is positioned within the housing and a second portion is positioned within the sleeve. 
 In the same field of endeavor of the welding torch, Zigliotto teaches that it is known in the art to provide of a first portion 25 of the connector 21 is positioned within the handle 22 and a second portion 24 is positioned within the sleeve 23 (Col. 3, lines 23-31; Figures 7-8).  The advantage of combining the teachings of Zamuner in view of Barker et al in further view of Zigliotto is that doing so would allow the torch to be differently angled relative to the axis of the cable, thus making it much easier for the operator to manipulate it.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to replacing connector as taught by Zamuner in view of Barker, by incorporating the connector as taught by Zigliotto, 

With respect to claim 6, Zamuner in view of Barker, as applied to claim 5, does not explicitly disclose that the annular clasp clamps the sleeve against the second portion of the connector.  
In the same field of endeavor of the welding torch, Zigliotto teaches that it is known in the art to provide that the annular clasp 28 clamps the sleeve 23 against the second portion 24 of the connector 21 (Col. 3, lines 23-31; Figures 7-8).  The advantage of combining the teachings of Zamuner in view of Barker et al in further view of Zigliotto is that doing so would allow the torch to be differently angled relative to the axis of the cable, thus making it much easier for the operator to manipulate it.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to replacing connector and annular clasp as taught by Zamuner in view of Barker, by incorporating the connector and annular clasp as taught by Zigliotto, thereby allowing the torch to be differently angled relative to the axis of the cable, thus making it much easier for the operator to manipulate it.  

With respect to claim 7, Zamuner in view of Barker, as applied to claim 6, does not explicitly disclose that barbs positioned on the second portion of the connector, wherein the clasp comprises complementary barbs.
  In the same field of endeavor of the welding torch, Zigliotto teaches that it is known in the art to provide that barbs 27 positioned on the second portion 24 of the i.e. with an internal thread; Col. 3, lines 30-40; Figures 7-8).  The advantage of combining the teachings of Zamuner in view of Barker et al in further view of Zigliotto is that doing so would allow the torch to be differently angled relative to the axis of the cable, thus making it much easier for the operator to manipulate it.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to replacing connector and annular clasp as taught by Zamuner in view of Barker, by incorporating the connector and annular clasp as taught by Zigliotto, thereby allowing the torch to be differently angled relative to the axis of the cable, thus making it much easier for the operator to manipulate it.  

With respect to claim 8, Zamuner in view of Barker, as applied to claim 1, does not explicitly disclose that the clasp comprises a first section and a second section coupled to the first section around the connector.
   In the same field of endeavor of the welding torch, Zigliotto teaches that it is known in the art to provide the clasp 28 comprises a first section 29 and a second section 9 coupled to the first section 25 around the connector 21 (Col. 3, lines 20-45; Figures 7-8).  The advantage of combining the teachings of Zamuner in view of Barker et al in further view of Zigliotto is that doing so would allow the torch to be differently angled relative to the axis of the cable, thus making it much easier for the operator to manipulate it.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to replacing connector and annular clasp .  

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zamuner (US 2007/0108173 A1) in view of Barker (US 9,242,307 B2) as applied to claim 1 above, and further in view of Koehler (US 3,395,244 A).
With respect to claim 4, Zamuner in view of Barker, as applied by claim 1, does not disclose that the strain relief comprises a rubber material.  
In the same field of endeavor of the electrical cords, Koehler teaches that it is known in the art to provide the strain relief S comprises a rubber material 2 (Col. 2, line 66-68; Figures 1-4). The advantage of combining the teachings of Zamuner in view of Barker et al in further view of Koehler is that doing so would provide an improved strain relief capable of bending accurately in a plurality of directions while affording support for the electric cord.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the strain relief within the sleeve as taught by Zamuner in view of Barker et al, by incorporating the material of the stain relief encircling the sleeve as taught by Koehler, thereby providing an improved strain relief capable of bending accurately in a plurality of directions while affording support for the electric cord.  
 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zamuner (US 2007/0108173 A1) in view of Barker (US 9,242,307 B2) as applied to claim 1 above, and further in view of Chen (US 6,671,382 B2).
With respect to claim 9, Zamuner in view Barker, as applied by claim 1, does not explicitly discloses that the strain relief comprises an annular trench and an inner surface of the clasp comprises an annular ridge that fits in and engages the annular trench.
 In the same field of endeavor of the electrical cords, Chen teaches that it is known in the art to provide the strain relief 42 comprises an annular trench (Figures 2-7) and an inner surface of the clasp 40 comprises an annular ridge that fits in and engages the annular trench (Col. 2, line 20-42; Col. 3, lines 6-22; Figures 2-7). The advantage of combining the teachings of Zamuner and Barker et al in further view of Chen is that doing so would prevent the plurality of conductive wires from breaking near the end of the strain relief due to undesired folding of the wire.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to add to the sleeve and clasp as taught by Zamuner in view of Barker et al, by incorporating the stain relief encircling the sleeve and clasp as taught by Chen, thereby preventing the plurality of conductive wires from breaking near the end of the strain relief due to undesired folding of the wire.  

With respect to claim 10, Zamuner in view Barker, as applied by claim 1, does not explicitly discloses of an inner surface of the clasp comprises an annular trench and the strain relief comprises an annular ridge that fits in and engages the annular trench.  
In the same field of endeavor of the electrical cords, Chen teaches that it is known in the art to provide of an inner surface of the clasp 40 comprises an annular trench (Figures 2-7) and the strain relief 42 comprises an annular ridge that fits in and engages the annular trench (Col. 2, line 20-42; Col. 3, lines 6-22; Figures 2-7). The advantage of combining the teachings of Zamuner in view of Barker et al in further view of Chen is that doing so would prevent the plurality of conductive wires from breaking near the end of the strain relief due to undesired folding of the wire.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to add to the sleeve and clasp as taught by Zamuner in view of Barker et al, by incorporating the stain relief encircling the sleeve and clasp as taught by Chen, thereby preventing the plurality of conductive wires from breaking near the end of the strain relief due to undesired folding of the wire.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zamuner (US 2007/0108173 A1) in view of Barker (US 9,242,307 B2).
With respect to claim 11, Zamuner discloses of a welding system 10, comprising: a power supply 24 (i.e. power line) configured to generate electrical power (Para. 0036-0037; Figures 1- 11); a cable assembly 124, 126, 140 connected (i.e. power from the wire feeder with the feed wire) with the power supply 24 (Para. 0036-0037; Figures 10-11); a sleeve 300 enclosing the cable assembly 124, 126, 140 (Para. 0053 and 0068; Figures 1 and 10-11); a strain relief 302 within the sleeve 300 (Para. 0067-0068; Figures 7-11); a welding torch 20 having a handle 12, 328 (Para. 0061-0062; Figures 7-10); a connector 320 coupling the handle 12, 328 to the sleeve 300 (Para. 0035 and 
Zigliotto teaches the invention as described above but fails to explicitly teach of a strain relief encircling the sleeve.  
In the same field of endeavor of the welding torch, Barker et al teaches that it is known in the art to provide a strain relief 262 encircling the sleeve 223 (Col. 6, lines 21-25; Figure 3). The advantage of combining the teachings of Zigliotto in view of Barker et al is that doing so would prevent kinking of the cable sleeve.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to adding to the sleeve as taught by Zigliotto by incorporating the stain relief encircling the sleeve as taught by Barker et al, thereby providing resilience and rigidity to the conduit and preventing the conduit to bend while kinking.  

Claims 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zamuner (US 2007/0108173 A1) in view of Barker (US 9,242,307 B2) as applied to claim 11 above, and further in view of Zigliotto (US 6,419,417 B1).
With respect to claim 12, Zamuner in view of Barker, as applied to claim 11, does not explicitly disclose that the connector comprises a swivel connector.
In the same field of endeavor of the welding torch, Zigliotto teaches that it is known in the art to provide that the connector comprises a swivel connector 21 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to replacing connector as taught by Zamuner in view of Barker, by incorporating the swivel connector as taught by Zigliotto, thereby allowing the torch to be differently angled relative to the axis of the cable, thus making it much easier for the operator to manipulate it.  

  With respect to claim 13, Zamuner, as applied to claim 12, discloses that the handle 328 contains one or more welding components 20 (Para. 0059 and 0067-0069; Figures 1 and 7-11), and wherein the cable assembly 124, 126, 140 extends through the connector 320 to connect with the one or more welding components 20 (Para. 0067-0069; Figures 1-11).  

With respect to claim 15, Zamuner in view of Barker, as applied to claim 11, does not explicitly disclose of a first portion of the connector is positioned within the housing and a second portion is positioned within the sleeve. 
 In the same field of endeavor of the welding torch, Zigliotto teaches that it is known in the art to provide of a first portion 25 of the connector 21 is positioned within the handle 22 and a second portion 24 is positioned within the sleeve 23 (Col. 3, lines 23-31; Figures 7-8).  The advantage of combining the teachings of Zamuner in 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to replacing connector as taught by Zamuner in view of Barker, by incorporating the connector as taught by Zigliotto, thereby allowing the torch to be differently angled relative to the axis of the cable, thus making it much easier for the operator to manipulate it.  

With respect to claim 16, Zamuner in view of Barker, as applied to claim 15, does not explicitly disclose that the annular clasp clamps the sleeve against the second portion of the connector.  
In the same field of endeavor of the welding torch, Zigliotto teaches that it is known in the art to provide that the annular clasp 28 clamps the sleeve 23 against the second portion 24 of the connector 21 (Col. 3, lines 23-31; Figures 7-8).  The advantage of combining the teachings of Zamuner in view of Barker et al in further view of Zigliotto is that doing so would allow the torch to be differently angled relative to the axis of the cable, thus making it much easier for the operator to manipulate it.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to replacing connector and annular clasp as taught by Zamuner in view of Barker, by incorporating the connector and annular clasp as taught by Zigliotto, thereby allowing the torch to be differently angled relative to the axis of the cable, thus making it much easier for the operator to manipulate it.  

With respect to claim 17, Zamuner in view of Barker, as applied to claim 16, does not explicitly disclose that barbs positioned on the second portion of the connector, wherein the clasp comprises complementary barbs.
  In the same field of endeavor of the welding torch, Zigliotto teaches that it is known in the art to provide that barbs 27 positioned on the second portion 24 of the connector 21, wherein the clasp 28 comprises complementary barbs (i.e. with an internal thread; Col. 3, lines 30-40; Figures 7-8).  The advantage of combining the teachings of Zamuner in view of Barker et al in further view of Zigliotto is that doing so would allow the torch to be differently angled relative to the axis of the cable, thus making it much easier for the operator to manipulate it.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to replacing connector and annular clasp as taught by Zamuner in view of Barker, by incorporating the connector and annular clasp as taught by Zigliotto, thereby allowing the torch to be differently angled relative to the axis of the cable, thus making it much easier for the operator to manipulate it.  

With respect to claim 18, Zamuner in view of Barker, as applied to claim 11, does not explicitly disclose that the clasp comprises a first section and a second section coupled to the first section around the connector.
   In the same field of endeavor of the welding torch, Zigliotto teaches that it is known in the art to provide the clasp 28 comprises a first section 29 and a second section 9 coupled to the first section 25 around the connector 21 (Col. 3, lines 20-45; 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to replacing connector and annular clasp as taught by Zamuner in view of Barker, by incorporating the connector and annular clasp as taught by Zigliotto, thereby allowing the torch to be differently angled relative to the axis of the cable, thus making it much easier for the operator to manipulate it.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zamuner (US 2007/0108173 A1) in view of Barker (US 9,242,307 B2) as applied to claim 11 above, and further in view of Koehler (US 3,395,244 A).
With respect to claim 14, Zamuner in view of Barker, as applied by claim 11, does not disclose that the strain relief comprises a rubber material.  
In the same field of endeavor of the electrical cords, Koehler teaches that it is known in the art to provide the strain relief S comprises a rubber material 2 (Col. 2, line 66-68; Figures 1-4). The advantage of combining the teachings of Zamuner and Barker et al in view of Koehler is that doing so would provide an improved strain relief capable of bending accurately in a plurality of directions while affording support for the electric cord.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the strain relief within the sleeve .  
 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zamuner (US 2007/0108173 A1) in view of Barker (US 9,242,307 B2) as applied to claim 11 above, and further in view of Chen (US 6,671,382 B2).
With respect to claim 19, Zamuner in view Barker, as applied by claim 11, does not explicitly discloses that the strain relief comprises an annular trench and an inner surface of the clasp comprises an annular ridge that fits in and engages the annular trench.
  In the same field of endeavor of the electrical cords, Chen teaches that it is known in the art to provide the strain relief 42 comprises an annular trench (Figures 2-7) and an inner surface of the clasp 40 comprises an annular ridge that fits in and engages the annular trench (Col. 2, line 20-42; Col. 3, lines 6-22; Figures 2-7). The advantage of combining the teachings of Zamuner and Barker et al in further view of Chen is that doing so would prevent the plurality of conductive wires from breaking near the end of the strain relief due to undesired folding of the wire.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to add to the sleeve and clasp as taught by Zamuner and Barker et al, by incorporating the stain relief encircling the sleeve and 

With respect to claim 20, Zamuner in view Barker, as applied by claim 11, does not explicitly discloses of an inner surface of the clasp comprises an annular trench and the strain relief comprises an annular ridge that fits in and engages the annular trench.  
 In the same field of endeavor of the electrical cords, Chen teaches that it is known in the art to provide of an inner surface of the clasp 40 comprises an annular trench (Figures 2-7) and the strain relief 42 comprises an annular ridge that fits in and engages the annular trench (Col. 2, line 20-42; Col. 3, lines 6-22; Figures 2-7). The advantage of combining the teachings of Zamuner in view of Barker et al in further view of Chen is that doing so would prevent the plurality of conductive wires from breaking near the end of the strain relief due to undesired folding of the wire.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to add to the sleeve and clasp as taught by Zamuner in view of Barker et al, by incorporating the stain relief encircling the sleeve and clasp as taught by Chen, thereby preventing the plurality of conductive wires from breaking near the end of the strain relief due to undesired folding of the wire.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        January 11, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761